DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed August 23, 2016.
Claims 1-20 are pending.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 07/06/20, 07/10/20, 10/13/20 and 01/21/21 have been received and considered by the examiner. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
6.	Claims 2, 9, 11, 18 and 20 recited the limitations of “and/or”. The term “and/or” do not indicate which limitation is included or excluded for the claim. Examiner read the limitation as “or”.
In claim 1, the limitation of “A method” should read as “A computer-implemented method”. Appropriate correction is require. 
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:



Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
In claim recited the limitations of “A system comprising..database”. The system and database, container as recited in the claim can be merely interpreted as software. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. The body of the claim does not define any specific hardware (i.e. a hardware processor) to execute the system claim. The claimed system does not necessarily include at least one of hardware element. Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable any underlying functionality to be realized, instead being software per se, and is therefore non-statutory. In order for such a software claim to be statutory, it must be claimed in combination with an appropriate hardware to establish a statutory category of invention and enable any functionality to be realized.
Claim 20 is rejected as incorporating and failing to resolve deficiencies of rejected independent claim 19 upon which they depend.
Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 8 and 17, recites the limitation of “compressing the plurality of data files but not compressing the listing of the plurality of data files “. These are a negative limitation and they are not appearing to be described in the original specification in a way to reasonably explain to one skilled in the art. Examiner is unable to locate these limitations in the original specification. Applicant’s original specification disclosed “extraction and decompression of other blocks or files within that compression unit ([0128[)”. However, this does not read the claim recited limitations.  
Any negative limitation of exclusionary provision must have basis in the written description. The mere absence of a positive recitation does not form the basis of an exclusory proviso. Please note that this is a written description rejection, and not a new matter rejection; removing limitation from the claims, appropriate amendments to the written description and/or drawings may be appropriate to overcome these rejections, provided that no new matter is added.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of US Patent # US 10579478 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent 1,0579478 B2 contain(s) every element of claims 1-20 of the instant application 16/791091 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 1,0579478 B2 (i.e. claims 1-19). Claims of the instant application 16/179091, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections- 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
11.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2014/0095452 A1), hereinafter Lee in view of Nguyen et al. (US 2007/0006209 A1), hereinafter Nguyen.  
	As for claim 1, Lee teaches a method comprising: inserting, by a source database server of a source container database, into a single archive file: a plurality of data files that contain a plurality of records from a source pluggable database of the source container database, a listing of the plurality of data files, and a list of…patches that were applied to the source pluggable database (see [0028], pluggable database, for instance as a result of rolling back the active transactions, are recorded in the container database's redo log. Since the redo log remains contiguous, the backups remain valid for future recoveries, [0027], applying redo logs to bring the pluggable database to a desired point in time, and rollback of the active transactions can be performed while the pluggable database resides on the container database);
detecting, by a target database server and based on the list of…patches, that the single archive file is compatible with a target container database; creating, based on the single archive file, a target pluggable database within the target container database (see [0029], generates a clone database in a separate staging area and loads the clone database with the backup version of the root database. The database server applies records from the redo log to bring the clone database up to the same point in time as the pluggable database. The database server, based on the undo log of the clone database, identifies and rolls back the active transactions on the pluggable database).
Lee teaches the claimed invention including the limitations of list of patches ([0068]) but does not explicitly teach the limitations of “a list of release patches”. In the same field of endeavor, Nguyen teaches the limitations of “a list of release patches” (see Nguyen, [0003], [0004], replaces previous versions of files "A" and "B" with different versions of those files, and another group may author another patch that, when applied, replaces versions of files "B" and "C" with different versions of those files. The application of the later-applied patch will obliterate the effects of the application of the earlier-applied patch relative to file "B").
Lee and Nguyen both references teach features that are directed to analogous art and they are from the same field of endeavor, such as database objects include tables, table columns, and tablespaces, software allocation associated with databases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nguyen’s teaching to Lee's system for automated software-updating system and multi-level patching operation. Thus, patches are applied atomically, preparing to perform a patching operation in manner that prevents patch conflicts (see Nguyen, [0016]).
As for claim 10, 
		The limitations therein have substantially the same scope as claim 1 because claim 10 is one more non-transitory computer-readable media claim for implementing those steps of claim 1. Therefore, claim 10 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nguyen’s teaching to Lee's system for automated software-updating system and multi-level patching operation. Thus, patches are applied atomically, preparing to perform a patching operation in manner that prevents patch conflicts (see Nguyen, [0016]).
As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is system claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nguyen’s teaching to Lee's system for automated software-updating system and multi-level patching operation. Thus, patches are applied atomically, preparing to perform a patching operation in manner that prevents patch conflicts (see Nguyen, [0016]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teaches:
wherein said detecting that the single archive file is compatible comprises detecting that: the target container database contains a particular relational table, and/or the target container database contains a relational table that contains a particular column (see Lee, [0051]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teaches:
wherein said creating the target pluggable database comprises resolving a version incompatibility of the target container database (see Lee, [0029]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teaches:
further comprising: receiving a request to access data in the target pluggable database; retrieving, based on the request to access the data, only a particular data block within the single archive file (see Lee, [0033]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teaches:
wherein the request to access the data contains an identifier of the particular data block (see Lee, [0029]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teaches:
wherein said retrieving the particular data block within the single archive file comprises including the particular data block in a scan of a relational table that is defined in a database dictionary of the target pluggable database (see Lee, [0074]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teaches:
 wherein: the request to access the data comprises the request specifies reading and writing the data; the single archive file is read only; the method further comprises in response to said receiving the request to access the data, persisting a specific data block outside of the single archive file (see Lee, [0042], [0062]). 
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teaches:
wherein said inserting into the single archive file comprises compressing the plurality of data files but not compressing the listing of the plurality of data files (see Lee, [0089]; Also see Nguyen, [0091]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teaches:
wherein said detecting that the single archive file is compatible comprises detecting that: a particular patch that is identified by the list of release patches was applied to the target container database, and/or the single archive file specifies a range of release identifiers that contains a release identifier of the target container database (see Lee, [0036]; Also see Nguyen, [0004], [0011]).
Claims 11-18 correspond in scope to claims 2-9 and is similarly rejected.
Claim 20 is correspond in scope to claims 2-3 and is similarly rejected.
Prior Arts
12.  	US 2017/0116278 A1 teaches container database includes redo log, which the database server uses to store data and/or metadata ("redo records") related to modifications performed on the container database. Patches and updates can be applied to the application root in order to synchronize the modifications across all the pluggable databases that are members of the application root ([0145]).
US 2005/0256908 A1 teaches source and target database. Transportable tablespaces are tablespaces that can be copied and integrated into another database system, or in other words, attached (e.g., "plugged in") to the other database system ([0013]).
CN101258483 A teaches distributed storage system may provide pluggable query processing. This capability may ensure that the distributed storage system is configured to support a wide variety of user needs without requiring that such a diverse set of business logic or rules be encapsulated in the one or more databases, which may improve user satisfaction and the overall user experience when using the distributed storage system.
US 7571173, US 7620620, US 8161085, US 8065320, US 7418435, US 6633878, US 6502102, US 6973647, US 7136857 also read the claim recited limitations. These references are state of the art at the time of the claimed invention. 
Conclusion

13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154         
1/12/22